Name: Commission Regulation (EC) No 2594/1999 of 8 December 1999 amending Regulations (EC) No 2243/1999, (EC) No 2251/1999, (EC) No 2258/1999 and (EC) No 2262/1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  production;  trade;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities 9. 12. 1999L 315/32 COMMISSION REGULATION (EC) No 2594/1999 of 8 December 1999 amending Regulations (EC) No 2243/1999, (EC) No 2251/1999, (EC) No 2258/1999 and (EC) No 2262/1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4(1) thereof, Whereas: (1) Commission Regulation (EC) No 2243/1999 (3), (EC) No 2251/1999 (4), (EC) No 2258/1999 (5) and (EC) No 2262/1999 (6) establish a standard import value for determining the entry price of lemons originating in certain third countries. (2) An error has been discovered in the Annexes to those Regulations. The Regulations in question should there- fore be corrected. (3) Article 4(3) of Regulation (CE) No 3223/94 provides that, where no standard import value is in force for a product for a given origin, the average of the standard import values in force for that product is to apply. As a result, that average should be recalculated if one of its component standard import values is corrected. (4) Application of the corrected standard import value must be requested by the party concerned so that they are not placed retroactively at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to lemons originating in certain third countries listed in the Annexes to Regulations (EC) No 2243/1999, (EC) No 2251/1999, (EC) No 2258/1999 and (EC) No 2262/1999 are replaced, as regards the third-country codes indicated in the table in the Annex hereto, by the standard import values listed there. Article 2 At the request of the party concerned, the customs office where the import was recorded shall refund part of the customs duties for the lemons originating in the third countries concerned and released for free circulation during the period of application of the corrected Regulations. Refund applications must be lodged no later than the last day of the third month following that in which this Regulation enters into force and must be accompanied by the declaration of release for free circulation for the import concerned. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. (3) OJ L 273, 23.10.1999, p. 2. (4) OJ L 275, 26.10.1999, p. 5. (5) OJ L 276, 27.10.1999, p. 1. (6) OJ L 277, 28.10.1999, p. 1. EN Official Journal of the European Communities9. 12. 1999 L 315/33 (EUR/100 kg) Regulation CN code Country code Standard importvalue ANNEX (EC) No 2243/1999 0805 30 10 600 63,8 999 63,2 (EC) No 2251/1999 0805 30 10 600 63,8 999 60,7 (EC) No 2258/1999 0805 30 10 600 63,8 999 63,0 (EC) No 2262/1999 0805 30 10 600 63,8 999 62,4